Citation Nr: 1549517	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-17 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Service connection for chronic right ankle sprain.

2.  Entitlement to a compensable disability rating for pseudofolliculitis barbae.

3.  Entitlement to a compensable disability rating for right knee patellofemoral syndrome.

4.  Entitlement to a compensable disability rating for left knee patellofemoral syndrome.

5.  Entitlement to a 10 percent disability rating based on multiple, noncompensable, service-connected disabilities, pursuant to 38 C.F.R. § 3.324.




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 through November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for pseudofolliculitis barbae with a non-compensable (zero percent) initial disability rating effective November 20, 2010; granted service connection for right and left knee patellofemoral syndrome with non-compensable disability ratings effective November 20, 2010; denied service connection for a chronic right ankle sprain; and awarded a 10 percent disability rating based upon multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  The Veteran has perfected a timely appeal in which he challenges the assigned initial disability ratings for his pseudofolliculitis barbae, right knee, and left knee disabilities; the denial of service connection for his claimed right ankle disorder; and also, requests that the 10 percent disability rating assigned pursuant to 38 C.F.R. § 3.324 be retained in the event that compensable disability ratings cannot be granted.

This appeal also initially included the issues of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD) and service connection for tonsillar crypts with calculus.  Although a Statement of the Case (SOC) as to those issues was mailed to the Veteran in February 2015, the Veteran did not perfect his appeal as to those issues by filing a timely substantive appeal.  As such, those issues do not remain on appeal.

The records show that the Veteran was represented previously by John S. Berry.  A letter received from Mr. Berry, however, indicates that representation was withdrawn.  The Veteran has not appointed a new representative.

The issues of the Veteran's entitlement to a compensable disability rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability that was either sustained during service or resulted from an injury, illness, or event that occurred during service.

2.  For all periods relevant to this appeal, the Veteran's pseudofolliculitis barbae has been manifested by intermittent papular lesions that encompass two percent of the Veteran's facial area and less than one percent of the Veteran's total body area.

3.  For all periods relevant to this appeal, the Veteran's right knee patellofemoral syndrome has been manifested by credible reports of occasional pain with full right leg extension to zero degrees; flexion to 140 degrees; and, mild pain while running, bending, and squatting that does not cause any functional limitation.

4.  For all periods relevant to this appeal, the Veteran's left knee patellofemoral syndrome has been manifested by credible reports of occasional pain with leg extension to zero degrees; flexion to 140 degrees; and, mild pain while running, bending, and squatting that does not cause any functional limitation.

5.  As a result of this decision, the Veteran, for all periods relevant to this appeal, the Veteran is in receipt of a compensable rating for service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic right ankle sprain are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2015).

2.  The criteria for a compensable initial disability rating for right knee patellofemoral syndrome are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2015).

3.  The criteria for a compensable initial disability rating for left knee patellofemoral syndrome are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2015).

4.  The criteria for a 10 percent rating based upon multiple, noncompensable, service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an August 2010 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for chronic right ankle sprain and bilateral knee disorders.  Consistent with Dingess, the letter also included notice of the process by which VA assigns disability ratings and effective dates.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's November 2010 rating decision.  In relation to the Veteran's claims for higher initial disability ratings for right and left knee patellofemoral syndrome, the notice provided in the August 2010 letter would apply also to those "downstream" issues.  In that regard, the United States Court of Appeals for Veterans' Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Overall, VCAA notice provided to the Veteran as to the limited matter adjudicated herein was legally sufficient; hence, VA's duty to notify as to that matter is satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay statements, and service treatment records have been obtained and associated with the record.  No additional private or VA treatment has been identified by the Veteran.

A VA examination for the Veteran's right ankle and knees was conducted in October 2010.  Evidence received since that examination does not reveal any new facts or indicate any change in the Veteran's knee conditions such as to warrant a new VA examination to reassess the nature and etiology of the Veteran's claimed right ankle disability or the symptoms and severity of his knee disabilities.  Hence, the October 2010 examinations, along with the other evidence of record, are fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection for Chronic Right Ankle Sprain

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for a chronic right ankle sprain.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

During an October 2010 VA examination, the Veteran reported having a history of multiple right ankle sprains during his active duty service.  Contrary to that assertion, the service treatment records make no mention of any in-service complaints, treatment, or diagnoses of any symptoms or conditions in the Veteran's right ankle.  Similarly, there is no reference in the service treatment records to any specific in-service injuries or events that involved a right ankle injury.  A September 2010 service treatment note references a reported history of left ankle sprain, but again, makes no mention of an in-service right ankle injury.

During the examination, the Veteran reported present symptoms in his right ankle that included mild pain while at rest and moderate pain while running or walking for extended periods.  He reported that his ankle felt at times as though it was going to "roll in."  On examination, the examiner noted that the Veteran was able to move about the examination room and transfer on and off the examination table without difficulty.  Visual inspection of the right ankle revealed no deformities or asymmetry in comparison with the left ankle.  No evidence of laxity was observed.  Mild tenderness located over the right lateral malleolus was reported by the Veteran.  Demonstrated right ankle motion included full and painless dorsiflexion to 20 degrees and full and painless plantar flexion to 45 degrees, including after repetitive motion testing.  No evidence of varus valgus angulation of the os calcis was seen in relationship to the long axis of the tibia and fibula.  X-rays taken in September 2010 were reviewed and noted for showing a tiny osseous fragment medial to the medial malleolus which indicated old trauma.  No joint space abnormalities or significant degeneration was seen.  Overall, the examiner opined that the findings from the examination were unremarkable and determined that any residuals that might have existed from an in-service injury were resolved.

Subject to the foregoing, the evidence in the record does not show the facts necessary to establish the basic elements necessary for service connection.  In that regard, the evidence shows that any condition that may have existed in the Veteran's right ankle has resolved.  As noted, the Veteran has reported ongoing pain in his right ankle.  The Board notes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Notwithstanding the Veteran's complaints of right ankle pain, in the absence of any evidence showing an actual diagnosis or current condition in the ankle, the Board must conclude that there is no current evidence of a current disability.

Even to the extent that a current right ankle disability has been shown to exist, there is no evidence in the record that such disability was either sustained by the Veteran during service or that it is related in any other way to service.  As noted, the service treatment records do not document the occurrence, treatment, or diagnosis of a right ankle injury or condition during service.

The Board is mindful of the history of right ankle injuries reported by the Veteran during the VA examination.  The Board finds that the reported history is not credible and therefore assigns it no probative weight.

In addressing lay evidence and determining what, if any, probative value may be attached to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to state for the record the occurrence of an in-service injury.  His statement in that regard, however, is not supported by other evidence in the record, to include his service treatment records, which make no mention of any right ankle problems during the Veteran's service.  Certainly, the Board may expect that any complaints of any right ankle problems or treatment or diagnoses of a right ankle disorder during service would be memorialized in the service treatment records.  Given the absence of such complaints or findings in the service treatment records, the Board finds no basis in the record for determining that the Veteran did sustain a right ankle injury at any time during his active duty service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Given those inconsistencies in the record, the Board finds that the Veteran's statement that he sustained a right ankle injury during service carries grave credibility concerns and is therefore entitled to no probative weight.  See Layno, 6 Vet. App. at 469; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that in weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Based on the foregoing analysis, the basic criteria for service connection are not met, and the Veteran is not entitled to service connection for chronic right ankle sprain.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Higher Initial Disability Ratings for Bilateral Patellofemoral Syndrome

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings should be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.   Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that has been assigned with the initial grant of service connection, the entire appeal period must be considered; and also, separate disability ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the weight of the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

As noted, service connection for right and left knee patellofemoral syndrome was awarded for the Veteran, effective November 20, 2010.  For each knee, a noncompensable (zero) percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  The Veteran also challenges the initial disability ratings assigned for his knee disabilities.

DC 5260 provides criteria for rating knee disabilities due to demonstrated loss of leg flexion.  Under those criteria, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Where a disability rating on the basis of decreased leg motion is being contemplated, separate disability ratings may be assigned for loss of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately in order to adequately compensate the functional loss associated with injury to the leg.  Id.

Mindful of the above, the Board notes also that criteria for rating disabilities marked by loss of leg extension are provided under D 5261.  Under those criteria, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

As reference, the Board notes that the normal range of motion of the knee is defined by VA as being zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Here, the pertinent evidence consists entirely of the medical history, subjective complaints, and objective findings expressed in an October 2010 VA examination report.  That report notes complaints by the Veteran of mild bilateral knee pain while running at a slow pace, bending, and squatting.  The Veteran denied expressly having any history of swelling, heat, redness, tenderness, flare-ups, need for braces or other assistive devices, or functional limitations.  A visual inspection of the knees performed by the VA examiner revealed that both knees were symmetrical.  No evidence of any laxity was seen in either knee.  Drawer and McMurray's tests for instability were negative.  Demonstrated motion in both knees included full extension to zero degrees and full flexion to 140 degrees, even after repetitive motion.  No pain or discomfort was reported during motion of either knee.

The Veteran's recorded range of motion findings do not the criteria for a compensable rating based on either limitation of flexion or limitation of extension under Diagnostic Codes 5260 and 5261.  On the contrary, the Veteran has demonstrated complete and fully painless motion in both knees during his VA examination.  While these findings are indicative of a noncompensable evaluation, the Board observes that the Veteran, while denying any particular flare-ups in either knee, has complained of ongoing mild pain in his knees during certain activities.  Even though the Veteran has not reported current functional limitation associated with his knees, in Burton v. Shinseki, 25 Vet. App. 1 (2011), the CAVC held that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  In this context, the CAVC has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59  reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  In light of the Veteran's complaints of pain in his knees, the Board concludes that a 10 percent disability evaluation is warranted for each knee under the provisions of 38 C.F.R. § 4.59.  As the record does not show any functional limitation resulting in loss of motion at a compensable level, evaluations in excess of 10 percent are not warranted.  

Moreover, in evaluating the Veteran's knee disabilities, the Board has considered the potential application of other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria for rating knee disabilities are provided under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the manifestations and symptoms in either of the Veteran's knees included ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, those DCs are inapplicable in this case.  Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage); however, those criteria do not apply because the evidence does not show that the Veteran has undergone surgical removal of cartilage in either knee.

In instances where the evidence shows that a knee disability is manifested by instability and/or subluxation in addition to loss of motion, a separate disability rating under 38 C.F.R. § 4.71a, DC 5257 may also be assigned.  The evidence in this case, however, does not reflect either subjectively reported or objectively observed instability in either of the Veteran's knees.  As such, the Board also sees no basis upon which to award a separate disability rating for instability in either knee under DC 5257.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321(b)(1) , which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the disabilities arising out of the Veteran's bilateral knee patellofemoral syndrome are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such a disability picture that is so exceptional that the available schedular disability ratings for that service-connected disability are inadequate.  Second, if the schedular disability rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Applying the first prong under Thun, the Board finds that the evidence in this case simply does not show that the disability picture associated with either of the Veteran's knees is so exceptional that the contemplated schedular ratings are inadequate.  In that regard, there is no indication in the record that the Veteran's disabilities have necessitated frequent in-patient treatment or surgery, nor is there evidence that the residuals have interfered to any degree with the Veteran's ability to perform ordinary activities or his occupational duties.  As discussed above, higher disability ratings are available under the applicable rating codes; however, the Veteran's patellofemoral syndrome conditions have not been productive of the symptoms, manifestations, or functional loss required for higher disability ratings under any of the applicable rating criteria.  By virtue of the same, it cannot be said that the available schedular ratings for the Veteran's disabilities are inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's right and left knee patellofemoral syndrome are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings for the Veteran's knee disabilities are warranted by the evidence.  In that regard, the record does not contain any evidence that contradicts the findings expressed in the VA examination report, nor does it contain any evidence that indicates a material change in the Veteran's symptoms and overall functioning.  As such, there is no basis for considering staged disability ratings in relation to the Veteran's knee disabilities.

Overall, the evidence supports the assignment of a rating 10 percent, but no greater, for the Veteran's right or left knee patellofemoral syndrome.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.  To the extent that the Veteran contends that a higher evaluation is warranted for either knee, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable in relation to the Veteran's claims for ratings in excess of 10 percent for his knee disabilities because the preponderance of the evidence is against those claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Evaluation under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

In light of the Board's award above of 10 percent initial ratings for the Veteran's right and left knee disabilities, throughout the Veteran's appeal, the issue of the issue of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities is moot.  See Butts, 5 Vet. App. at 541. 

Consequently, as a compensable rating under 38 C.F.R. § 3.324  requires that the Veteran not be in receipt of a compensable rating for any service-connected disorder, the claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities for the period prior to May 15, 2009, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for chronic right ankle sprain is denied.

A 10 percent disability rating, but no greater, for right knee patellofemoral syndrome is denied.

A 10 percent disability rating, but no greater, for left knee patellofemoral syndrome is denied.

 A 10 percent disability under 38 C.F.R. § 3.324 for multiple noncompensable service-connected disabilities is denied.


REMAND

In relation to his claim for a compensable initial disability rating for pseudofolliculitis barbae, the Veteran's disability has been rated by analogy under 38 C.F.R. § 4.118, DC 7828.  An accompanying note that follows the foregoing criteria under DC 7828 instructs that the criteria for disfigurement of the head, face, or neck under DC 7800 should also be considered, as well as possible application of the criteria for rating scars under DCs 7801 through 7805.

The evidence of record indicates that the Veteran's pseudofolliculitis barbae is manifested by lesions on his face.  Accordingly, in addition to the criteria under DC 7828, the criteria under DCs 7800 (which relate to disfigurement of the head, face, or neck) and 7804 (which relate to unstable or painful scars) are also potentially applicable in rating the Veteran's disability.

Application of the criteria under DC 7800 depends upon a determination of whether the Veteran's disability is manifested by any of the eight characteristics of disfigurement that are identified under that code.  38 C.F.R. § 4.118, DC 7800, Note (1).  Those characteristics of disfigurement include: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters).

Application of the criteria under DC 7804 depends upon a determination of whether any of the lesions on the Veteran's face are unstable (i.e., marked by frequent loss of the covering of the skin) or painful.

Although the Veteran was afforded a VA examination of his pseudofolliculitis barbae in October 2010, the findings from the examination did not include a discussion as to the existence of any of the aforementioned characteristics of disfigurement or whether any of the lesions were marked by loss of covering of the skin.  Under the circumstances, the October 2010 VA examination is incomplete.  The Veteran should be arranged to undergo a new VA examination of his pseudofolliculitis barbae.  38 C.F.R. § 3.159(c)(4).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his pseudofolliculitis barbae since October 2010.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to a compensable initial disability rating for pseudofolliculitis.

The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his pseudofolliculitis barbae.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his pseudofolliculitis barbae since October 2010.
 
2.  Make efforts to obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Arrange for the Veteran to undergo a VA skin examination, to be performed by an appropriate VA medical examiner, to assess the current symptoms and severity of the Veteran's pseudofolliculitis barbae.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be performed.  The examiner should render specific findings with respect to the existence and extent of any lesions, scars, or other manifestations associated with the Veteran's folliculitis barbae, to include opinions as to the following questions:

	(a) do any of the noted lesions or scars involve deeply 	inflamed modules or pus-filled cysts?

	(b) overall, do the noted lesions or scars encompass an 	area of 40 percent or more of the Veteran's face and 	neck?

	(c) does the Veteran have any of the following 	characteristics of disfigurement:  (1) scars that are five 	inches or more (13 centimeters or more) in length; (2) 	scars that are at least one-quarter inch (0.6 	centimeters) wide at the widest part; (3) surface 	contour of the scar is elevated or depressed on 	palpation; (4) scars that are adherent to the underlying 	tissue; (5) skin is hypopigmented or hyperpigmented 	in an area exceeding six square inches (39 square 	centimeters); (6) skin texture is abnormal (irregular, 	atrophic, shiny, scaly, etc.) in an area exceeding six 	square inches (39 square centimeters); (7) underlying 	soft tissue is missing in an area exceeding six square 	inches (39 square centimeters); (8) skin is indurated or 	inflexible in an area exceeding six square inches (39 	square centimeters)?

	(d) are any of the noted lesions or scars characterized 	by frequent loss of covering of the skin over the lesion 	or scar?

	(e) does the Veteran's pseudofolliculitis barbae 	condition impact his activities of daily living and/or 	occupational functioning?  If so, what tasks or 	activities are the Veteran unable to perform?

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical/psychiatric principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.
 
4.  After completion of the above development, the issues of the Veteran's entitlement to a compensable initial disability rating for pseudofolliculitis should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


